Case 1:15-cr-00252-PKC-RML Document 1500 Filed 02/24/21 Page 1 of 2 PageID #: 26386




    UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -against-
                                                                NO. 15-CR-252 (PKC)

    HUGO JINKIS, et al.,

                           Defendants



                            Notice ofWithdrawal As Counsel ofRecord

          PLEASE TAKE NOTICE that, upon the annexed declaration of Eunice Hong, and

   subject to the approval of the Court, Eunice Hong hereby withdraws as counsel for Interested

   Party Federation Internationale de Football Association in the above-captioned action. Paui

   Weiss, Rifkind, Wharton & Garrison LLP will continue to represent the Federation

   Internationale de Football Association in this proceeding.



    DATED: New York New York
           February 24, 2021


                                                     1285 A venue of the Americas
                                                     New York, NY 10019
                                                     Tel: 212-373-3000
                                                     ehong@paulweiss.com



   SO ORDERED:




   Pamela K. Chen,
   United States District Judge
Case 1:15-cr-00252-PKC-RML Document 1500 Filed 02/24/21 Page 2 of 2 PageID #: 26387




    UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                        -against-
                                                                   NO. 15-CR-252 (PKC)

    HUGO JINKIS, et al.,                                           DECLARATION OF EUNICE
                                                                   HONG
                            Defendants

            Eunice Hong, pursuant to 28 U.S.C. § 1746, declares as follows:

                   1.      I am an attorney at the law firm Paui Weiss, Rifkind, Wharton & Garrison

   LLP ("Paui Weiss"), counsel for Interested Party Federation Internationale de Football

   Association in the above-captioned case. I submit this declaration in compliance with Local Rule

   1.4 to notify the Court that I am withdrawing as counsel because I am leaving the employ of Paul,

   Weiss.

                   2.     Paui Weiss will continue to represent the Federation Internationale de

   Football Association in this matter.

                   3.      My withdrawal will not delay the matter or prejudice any party, and I am

   not retaining or charging a lien.


                 I declare under penalty of perjury that the foregoing is true and correct.



   Executed on February 24, 2021
   New York, New York
                                                                 By:      ~
                                                                         E~Hong
